         Case 3:15-cv-03747-JD Document 518 Filed 12/17/20 Page 1 of 42




Kendrick Jan, SBN 105149
Kendrick Jan, APC
402 West Broadway, Suite 1520
San Diego, CA 92101
Telephone: (619) 607-9750
kj@jan-law.com

John J. Pentz, Esq., Mass. Bar No. 561907
19 Widow Rites Lane
Sudbury, MA 01776
Telephone: (978) 261-5725
jjpentz3@gmail.com
(pro hac vice pending)
Counsel for Objectors Frankfother and Flanagan

                            UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO DIVISION

IN RE: FACEBOOK BIOMETRIC            )                     Master File No. 3:15-cv-3747-JD
INFORMATION PRIVACY LITIGATION )
                                     )                     CLASS ACTION
_____________________________________)
                                     )
This Document Relates to:            )                    OBJECTORS’ OPPOSITION TO
ALL ACTIONS                          )                    PLAINTIFFS’ MOTION FOR
                                     )                    FINAL APPROVAL OF
                                     )                    CLASS ACTION SETTLEMENT
                                     )
_____________________________________)


           Objectors Dawn Frankfother and Cathy Flanagan (“Objectors”) hereby oppose

Plaintiffs’ Motion for Final Approval of Class Action Settlement (“Final Approval

Motion”) filed on December 14, 2020.1




1
    Pursuant to the docket, responses to the Final Approval Motion are due by December 28, 2020.
     Case 3:15-cv-03747-JD Document 518 Filed 12/17/20 Page 2 of 42




                                    INTRODUCTION

       Plaintiffs grossly understate Class size. This serves to artificially inflate both the

percentage of recovery and the claims rate. Further, the proposed settlement fails to satisfy

the governing Seventh Circuit quantitative standard for adequacy of a proposed settlement,

and Plaintiffs’ Final Approval Motion must therefore be denied. As well, Seventh Circuit

law applies to the reasonableness of Class Counsel’s attorney’s fees.

                                      ARGUMENT

1.     Class Counsel misrepresents the Class size.

       In their Final Approval Motion, Class Counsel make three conflicting

representations regarding Class size, and these conflict with earlier Class size

representations, 2 of which the estimates of 9.4 and 12.3 million seem the most reliable.3

At the June 4, 2020 hearing, Class Counsel represented to the Court that maximum

damages were $47 billion; this figure is the product of $5,000 maximum statutory damages

multiplied by 9.4 million Class members. Class Counsel provides no explanation for how

the class size dropped by 2.6 million in six months. As well, the latest declaration from

the Claims Administrator states that over 15.3 million emails were sent to 12.34 million

distinct accounts, and that almost 10.3 million of these were successfully delivered. These




2
 See ECF 517, p.9, l. 20-21 (“more than 1.5 million Class members have submitted claims,
around 22% of the Class” yielding a denominator of approximately 6.8 million), p. 25, l.
11 (“it’s about 7 million”), p. 12, l. 16 and p. 13, l. 5, (“12,340,049 accounts”), and ECF
460, p. 10, l. 7-9 (maximum possible recovery of “$47 billion,” which would require 9.4
million Class members).
3
  The only exact numbers provided by Class Counsel are the “12,340,049 accounts” and
the “[maximum recovery of] $47 billion.” Assuming the number of accounts reflects the
number of Class Members and $47 billion is calculated using a maximum of $5,000 per
member, the accurate number of Class Members is between 9.4-12.34 million.
                                            -2-
     Case 3:15-cv-03747-JD Document 518 Filed 12/17/20 Page 3 of 42




figures are clearly inconsistent with a Class size of only 6.8 million.4 Having obtained

preliminary approval based upon a representation that the Class size is at least 9.4 million,

Plantiffs are estopped from arguing for a lower number now.

       One need only look to Plaintiffs’ Motion for Class Certification to see that the Class

size must be vastly greater than 6.8 million members. In that motion, Plaintiffs cite to data

showing that Facebook had 6.9 million Illinois subscribers in 2011. That number has only

grown over the past nine years, as Facebook use has continued to surge in general terms,

with hundreds of thousands of Illinoisans having turned 18 and become eligible to open

accounts, and approximately 2 million people having moved to Illinois since 2011. See

September 25, 2019 Chicago Tribune Article (There’s a lot of talk about an “Illinois

exodus”) attached as Exhibit A.

         Considering the likely class size of 12.3 million,5 the 1.5 million claims represent

a claims rate of 12%, not 22%.6 Regardless, Objectors believe the difference between a




4
  Plaintiffs go so far as to accuse the Objectors of misleading the Court with “false”
premises, when Objectors are simply using figures Plaintiffs previously presented to the
Court.
5
  Some Facebook accounts are shared (e.g. a wife and husband, a parent and child, etc.),
and because BIPA does not limit its provisions to primary account holders, 740 ILCS 14/20
(“Any person aggrieved by a violation of this Act shall have a right of action…”.), more
than one individual per account might be regarded as an aggrieved person under BIPA.
This would substantially increase the number of Class members, and further reduce the
actual claim rate.

6
  In his Second Expert Declaration, Professor Rubenstein describes “Notably, even at the
class members’ likely recovery here of $200-$400, the 22% claims rate is still nearly twice
the 12.2%/12.9 rates associated with recoveries at that level.” ECF 511-2, p. 8. If,
however, the Class size is equivalent to the 12.34 million Facebook accounts twice
referenced by Class Counsel, the claims rate is slightly less than the cited rates for the
$200-$400 recovery range.
                                             -3-
      Case 3:15-cv-03747-JD Document 518 Filed 12/17/20 Page 4 of 42




12% and 22% claims rate is insignificant in a case in which this Court encouraged the

parties to aspire to a claims rate of over 90%.

2.      The proposed settlement is not fair and reasonable.

        In considering the reasonableness of the proposed settlement, knowledge of Class

size is fundamental, not merely academic. Under Seventh Circuit law, which governs this

matter filed in Illinois and removed to the Northern District of Illinois – see Van Dusen v.

Barrack, 376 U.S. 612, 639 (1964) (transferee federal courts are bound to apply the law

that the transferor court would have applied) – a court must engage in a mathematical

comparison of a proposed settlement to the expected recovery from continued litigation

before approving a settlement.

        In Illinois, a judge must “quantify the net expected value of continued litigation to

the class, since a settlement for less than that value would not be adequate. Determining

that value would require estimating the range of possible outcomes and ascribing a

probability to each point on the range.” Reynolds v. Beneficial Nat’l Bank, 288 F.3d 277,

284-285 (7th Cir. 2002).

        Some arbitrary figures will indicate the nature of the analysis that we are
        envisaging. Suppose a high recovery were estimated at $5 billion, medium
        at $200 million, low at $10 million. Suppose the midpoint of the percentage
        estimates for the probability of victory at trial was .5 percent for the high,
        20 percent for the medium, and 30 percent for the low… Then the net
        expected value of the litigation, before discounting, would be $68 million…
        [O]ur point is that the judge made no effort to translate his intuitions about
        the strength of the plaintiffs’ case, the range of possible damages, and the
        likely duration of the litigation if it was not settled now into numbers that
        would permit a responsible evaluation of the reasonableness of the
        settlement.

Id. at 285.




                                             -4-
     Case 3:15-cv-03747-JD Document 518 Filed 12/17/20 Page 5 of 42




       Considering the foregoing, ascertaining Class size with some precision is clearly

necessary. In order to perform the required evaluation of the proposed settlement, this

Court must first determine what the maximum and minimum aggregate damages are, and,

in this statutory damages case, that is an arithmetic exercise involving the number of class

members and the maximum and minimum statutory damages. Class Counsel have already

informed the Court the maximum recovery in this case is $47 billion, which establishes a

minimum recovery of $9.4 billion.

       The Court must then determine a reasonable percentage of likelihood the Class will

prevail at trial for each level of damages and multiply recoverable damages by that

percentage. The sum of those products establishes an acceptable floor for settlement of

Class claims.

       At the high end, Class Counsel have expressed concern about evidence suggesting

Facebook might be able to prove its BIPA violations were made without knowledge of

their illegality. In consideration of these defenses, Objectors assign a probability of only

1% that Plaintiffs would prevail at trial on the issue of Facebook’s scienter, yielding a case

value for this outcome of $470 million.

       At the low end of recovery, the statutory damages total $9.4 billion. While

Facebook retains some defenses to even these negligence claims, a conservative estimate

of Plaintiffs’ chances of prevailing on their BIPA negligence claims is 15%. This means,

according to the Reynolds formula, this case has a settlement value of at least $1.41 billion

on the low end of recovery, for a total litigation value of $1.88 billion (($47,000,000,000




                                             -5-
      Case 3:15-cv-03747-JD Document 518 Filed 12/17/20 Page 6 of 42




x 0.01) + ($9,400,000,000 x 0.15) = $1,880,000,000).7 According to Seventh Circuit

standards, unless Facebook is willing to pay at least $1.88 billion to settle this matter, the

value of continued litigation outweighs the value of an early settlement.

        The potential damages in this case are so great that even a very modest likelihood

of recovery at trial demands a settlement substantially greater than the one Facebook and

Class Counsel present for this Court’s approval.             Objectors believe the percentage

likelihood of prevailing at trial exceeds the 15% discussed above, but even that number

illustrates the proposed settlement is 33% of what it should reasonably be. If the real

probability of recovering $9.4 billion at trial is closer to 50%, then a settlement must be

closer to $5 billion to pass muster under governing Seventh Circuit law.8

3.      Class Counsel’s Fee Request Is Governed by the Law of the Seventh Circuit,
        not the Ninth Circuit, and a Market Rate Fee is Close to 10%.

        As a transferee district under 28 U.S.C. §1404(a), this Court is bound to apply the law of

the transferor court, in this case the law of the Seventh Circuit. Van Dusen v. Barrack, 376 U.S.

612, 639 (1964) (transferee federal courts are bound to apply the law that the transferor court would




7
 If the Class size were only 7 million members, the Reynolds calculation yields a litigation
value of $1,400,000,000 ((7,000,000 x $5,000 x 0.01) + (7,000,000 x $1,000 x 0.15) =
$1,400,000). Even using Class Counsel’s unrealistic Class size number, the proposed
settlement is still too little.
8
  Objectors acknowledge, as in their earlier Objection, that a verdict in the amount of $9.4
billion may have to be adjusted under the principles outlined in Parker v. Time Warner
Entm’t Co. LP, 331 F.3d 13, 22 (2nd Cir. 2003), but that reduction would be to a number
that is commensurate with Facebook’s wrongdoing and not punitive in nature. The due
process objection is not a defense, it is simply a requirement that a court reduce a verdict
to the largest number that is no longer punitive. Objectors do not believe a court would
reduce an eventual verdict to a number less than $5 billion, in light of the clear intent of
the Illinois legislature in enacting BIPA, as well as the $5 billion settlement recently
secured by the FTC.
                                                -6-
      Case 3:15-cv-03747-JD Document 518 Filed 12/17/20 Page 7 of 42



have applied); Muldoon v. Tropitone Furniture Co., 1 F.3d 964 (9th Cir. 1993) (following Van

Dusen and applying Illinois law to case pending in the Central District of California).

        In Illinois, Class Counsel are limited to a market rate attorney’s fee, which the Seventh

Circuit sets by determining what the parties would have agreed to before the case was filed,

including through consideration of actual fee agreements negotiated in similar cases. See In re

Synthroid Mktg. Litig., 264 F.3d 712, 720 (7th Cir. 2001) (courts should look to fee agreements in

securities suits where large investors have hired counsel up front). In Synthroid, the Seventh Circuit

ultimately dictated a declining fee scale to apply in that $88 million settlement, and expressly

capped fees at 15% for all recoveries over $46 million. See In re Synthroid Mktg. Litig., 325 F. 3d

974, 980 (7th Cir. 2003).     It can be reasonably assumed, had the recovery in Synthroid been

substantially greater, the marginal fee rate set by the Seventh Circuit would have continued to

decline, to, for example, 10% of amounts over $100 million, and 5% of amounts over $500 million.

         For a settlement of the size here proposed, the best evidence of the market rate fee – i.e.

the fee that would have been negotiated by sophisticated parties before the case was filed – is the

actual fee agreement entered into by the Mississippi Public Employee Retirement System

(“MPERS”) cited in Bernstein v. Bernstein Litowitz Berger & Grossman LLP, 2016 U.S.

Dist. LEXIS 35385 (SDNY Jan. 12, 2016); SDNY No. 1:14-cv-06867, Document 30-9. A

copy of the Bernstein Litowitz Retainer Agreement with the State of Mississippi containing

a graduated megafund fee scale is attached hereto as Exhibit B.                           While the

MPERS/Bernstein agreement incorporates a higher fee scale for a case that has proceeded

to more advanced stages of litigation, it also incorporates a declining fee scale for higher

bands of recovery. For example, on amounts recovered between $200 million and $500

million, in a case that is ready for trial like this one, the MPERS/Bernstein retainer calls

for a fee of 8%. In the instant case, application of the MPERS/Bernstein fee schedule

would produce a total fee of $57.5 million, based on the $550 million for which Class

                                                 -7-
     Case 3:15-cv-03747-JD Document 518 Filed 12/17/20 Page 8 of 42




Counsel take credit, almost exactly the 10.45% market rate found in the Fitzpatrick fee

study. This fee agreement disproves Fitzpatrick’s assertion that most fee agreements have

a graduated fee scale that goes up as the amount of the recovery goes up. Both the MPERS

agreement, and the Seventh Circuit, require the opposite – the percentage fee must decline

as the amount of recovery goes up.

                                     CONCLUSION

       For the foregoing reasons, this Court should deny approval to the Final Approval

Motion and any fee request of more than the market rate of 10% of $550 million.

                                             Respectfully submitted,
                                             Dawn Frankfother and Cathy Flanagan
                                             by their attorneys,

                                             s/ Kendrick Jan
                                             Kendrick Jan, APC
                                             402 West Broadway, Suite 1520
                                             San Diego, CA 92101
                                             Tel: (619) 231-7702
                                             kj@jan-law.com

                                             John J. Pentz, Esq., pro hac vice pending
                                             19 Widow Rites Lane
                                             Sudbury, MA 01776
                                             Phone: (978) 261-5725
                                             jjpentz3@gmail.com




                                           -8-
     Case 3:15-cv-03747-JD Document 518 Filed 12/17/20 Page 9 of 42




                            CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing was filed with the Clerk of Court
using CM/ECF on December 17, 2020, and as a result has been served on all counsel of
record via transmission of Notices of Electronic Filing generated by CM/ECF.


                                                     By: s/ Kendrick Jan




                                            -9-
Case 3:15-cv-03747-JD Document 518 Filed 12/17/20 Page 10 of 42




                      EXHIBIT A
12/16/2020             Case  3:15-cv-03747-JD
                          There’s                              Document
                                  a lot of talk about an ‘Illinois             518a closer
                                                                   exodus.’ We took   Filedlook12/17/20         Page
                                                                                                at the reality behind the11  of 42
                                                                                                                         chatter. - Chicago Tribune




                                                                      ADVERTISEMENT




          NE WS




        There’s a lot of talk about an ‘Illinois
        exodus.’ We took a closer look at the
        reality behind the chatter.
                                           By CECILIA REYES and PATRICK M. O'CONNELL
                                                CHICAGO TRIBUNE | SEP 25, 2019




                                                                                                                          EXHIBIT A
https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                    1/24
12/16/2020             Case  3:15-cv-03747-JD
                          There’s                              Document
                                  a lot of talk about an ‘Illinois             518a closer
                                                                   exodus.’ We took   Filedlook12/17/20         Page
                                                                                                at the reality behind the12  of 42
                                                                                                                         chatter. - Chicago Tribune




        Armani Martin outside her father's home in the East Chatham neighborhood on Saturday, Aug. 31, 2019. (Camille Fine
        / Chicago Tribune)




        Perhaps you’ve seen the memes, the ones that poke fun at Illinois and encourage
        thoughts of moving away. In one, a marijuana plant appears alongside the
        message, “Illinois: We’ll keep you as high as our taxes.”

        An “Escaping Illinois” Facebook group has more than 39,000 followers. One man
        even wrote a song called “Goodbye Illinois,” lamenting the state’s taxes and
        political corruption and expressing his desire to leave.

                                                                    ADVERTISEMENT




                                                                                                                          EXHIBIT A
https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                    2/24
12/16/2020             Case  3:15-cv-03747-JD
                          There’s                              Document
                                  a lot of talk about an ‘Illinois             518a closer
                                                                   exodus.’ We took   Filedlook12/17/20         Page
                                                                                                at the reality behind the13  of 42
                                                                                                                         chatter. - Chicago Tribune




                                                                      ADVERTISEMENT




        Memes, however, can’t capture the complexity of population trends for an entire
        state or region.

        The state has been struggling to keep residents for decades, with more people
        leaving than arriving since at least 1970. But it’s only in the last few years that the
        state’s population and that of its largest and most important economic
        engine, Chicago, have slipped.




        During that time, the gap between the number of people leaving the state and
        those arriving has widened. Those losses were formerly offset by gains from
        international migration and births, but these numbers have also decreased
        recently. As a result, the overall state population began to fall in 2014.

        Chicago slips in population but is still third-largest city in U.S. — for now »

        Other neighboring Midwestern states — Wisconsin, Iowa, Indiana, Michigan,
        Missouri — also have had a difficult time both keeping existing residents and
                                                                                                                          EXHIBIT A
https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                    3/24
12/16/2020             Case  3:15-cv-03747-JD
                          There’s                              Document
                                  a lot of talk about an ‘Illinois             518a closer
                                                                   exodus.’ We took   Filedlook12/17/20         Page
                                                                                                at the reality behind the14  of 42
                                                                                                                         chatter. - Chicago Tribune

        attracting new ones. But all of those states have experienced population growth for
        most of this decade, though the numbers are small. Not Illinois.

                                                                    ADVERTISEMENT




        To better understand the trend, the Tribune gathered and analyzed years of census
        data, interviewed demographers and spoke with people who have decided to move.
        Here is some of what we discovered.

        More people are moving out. Fewer are moving in.

        For decades, more people have left Illinois than have moved into the state. And
        that gap, which demographers call net migration, is getting worse.



        In 2018, the state had an estimated net migration loss of 6.5 people for every 1,000
        residents, according to the most recent census data. Five years earlier, the net loss
        was about 3 people per 1,000 residents.

        The latest number puts Illinois 49th out of the nation’s 50 states on net migration
        loss. Only Alaska had a worse rate, with a loss of 11 people per 1,000 residents.




                                                                                                                          EXHIBIT A
https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                    4/24
12/16/2020             Case  3:15-cv-03747-JD
                          There’s                              Document
                                  a lot of talk about an ‘Illinois             518a closer
                                                                   exodus.’ We took   Filedlook12/17/20         Page
                                                                                                at the reality behind the15  of 42
                                                                                                                         chatter. - Chicago Tribune




        ILLINOIS NOT KEEPING UP WITH ITS NEIGHBORS
        Illinois has long had a negative net migration rate, meaning that in a given year
        more residents moved out than moved in. Other nearby states have had positive
        net migration in recent years. Illinois' numbers are similar to New York.
                                                                                               ONLY $1 FOR 4 MONTHS                           LOG IN
       SE C T I ONS
                                                                                                      SALE ENDS 1/4
        Net migration rate per 1,000 residents
                                      WATCH LIVE: GOV. PRITZKER GIVES COVID-19 UPDATE

                                                                                                             Indiana: +1.9
                                                                                                             Wisconsin: +1.2
                                                                                                             Iowa: +0.9
                                                                                                             Missouri: +0.9
                                                                                                             Michigan: +0.5




                                                                                                             New York: -5.6
                                                                                                             Illinois: -6.5




               2001               2005                     2010                     2015           2018

        Source: U.S. Census Bureau American Community Survey estimates
        (Kyle Bentle / Chicago Tribune)




        Interestingly, if you look only at the rate of people leaving one state for another,
        Illinois doesn’t particularly stand out. Illinois ranked No. 21 — near the middle of
        the pack — on the rate of domestic out-migration in 2017, the most recent year for
        which those estimates are available.

        Where Illinois really lags, the data shows, is in attracting new residents. In 2017,
        Illinois’ rate of in-migration was third-to-last nationally, even when factoring in
        people who moved to Illinois from other countries.




                                                                                                                          EXHIBIT A
https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                     5/24
12/16/2020             Case  3:15-cv-03747-JD
                          There’s                              Document
                                  a lot of talk about an ‘Illinois             518a closer
                                                                   exodus.’ We took   Filedlook12/17/20         Page
                                                                                                at the reality behind the16  of 42
                                                                                                                         chatter. - Chicago Tribune



        Census data shows that since 2013, in-migration has been decreasing in Illinois
        with out-migration mostly rising.

        In 2017, an estimated 266,000 people reported they had moved to Illinois in the
        last year, which is 9% fewer than the 292,000 estimated arrivals in 2013. The
        number of people who arrived from other states rather than from abroad declined
        even more steeply, from more than 223,000 to about 195,000.



        MORE PEOPLE MOVING OUT, FEWER MOVING IN
                 Moving out of Illinois
                 Moving into Illinois
        350


         300

                                                      2017, moving out: 339,435
        250


        200


         150
                                                        2017, moving in: 195,092
         100


          50



               2010      2011       2012       2013      2014       2015       2016      2017

        Note: Numbers do not include people moving from foreign countries,
        Puerto Rico or other U.S. island territories.
        Source: U.S. Census Bureau American Community Survey estimates
        (Kyle Bentle / Chicago Tribune)




        Combine migration losses with an aging population, declining birth rates and
        stagnated international migration, and the result is decreased population.

        In 2014, Illinois’ overall population decreased for the first time in nearly two
        decades, and it has continued to fall since, amounting to a 0.8% decrease from
        2010 levels or a loss of 99,682 people.
                                                                                                                          EXHIBIT A
https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                    6/24
12/16/2020             Case  3:15-cv-03747-JD
                          There’s                              Document
                                  a lot of talk about an ‘Illinois             518a closer
                                                                   exodus.’ We took   Filedlook12/17/20         Page
                                                                                                at the reality behind the17  of 42
                                                                                                                         chatter. - Chicago Tribune

                                                                      ADVERTISEMENT




        Population decline is also happening in more parts of the state. From
        1990 to 2000, 68 of Illinois’ 102 counties gained population. But so far this decade,
        only nine counties, including Kane, Will and DuPage in the Chicago area, have
        added residents.

        Of about 339,000 people who reported moving from Illinois to another state in
        2017 — roughly 3% of the state’s population — most had been living in Cook
        County or one of its suburban counties. That makes sense, given that these areas
        are more populous than other parts of the state.

        But counties with the highest rates of migration to other states tended to be in
        other parts of Illinois.


        Chicago area drops population for fourth straight year, census data show;
        Cook, DuPage and Lake counties also decline »

        Along the Mississippi River in western Illinois, Hancock County had a loss of about
        47 people per 1,000 residents, one of the highest rates in the state, according to the
        latest census estimates. Other counties with high loss rates include Jackson
        County, which is home to Carbondale, and Jersey County, north of St. Louis.

        Cook County, by comparison, had an estimated 26 people per 1,000 residents leave
        the state.


                                                                                                                          EXHIBIT A
https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                    7/24
12/16/2020             Case  3:15-cv-03747-JD
                          There’s                              Document
                                  a lot of talk about an ‘Illinois             518a closer
                                                                   exodus.’ We took   Filedlook12/17/20         Page
                                                                                                at the reality behind the18  of 42
                                                                                                                         chatter. - Chicago Tribune



        When the Tribune looked at the demographics of people who moved out of state
        from the Chicago area — Cook, DuPage, Kane, Lake, McHenry and Will counties —
        it found the income and racial breakdowns for this group generally mirrored the
        patterns of the overall population in the area. Most of the movers made $50,000 or
        less in income, and most were white non-Hispanic, according to census survey data
        collected from 2013 to 2017.

        Those who left the area were more likely to be young; the largest group, 28%, were
        in their 20s when they moved away. Census data shows that people of this age have
        the highest moving rate nationally.

        People moving from the region to neighboring states tended to earn a bit less and
        have fewer years of schooling than those who moved farther away, the data shows.
        Those moving to non-neighboring states also skewed a bit older.

        Of the black residents who moved out of Cook County, 85% stayed in Illinois,
        compared with 77% of white residents leaving Cook.

        The destination? Often, it’s Indiana.

        For more than a decade, the top destination for Illinoisans leaving the state has
        been Indiana, except for a couple of years when Wisconsin came out ahead.

        In 2017, Indiana drew nearly 9% of the Illinois residents who moved out of state.
        Florida, California, Wisconsin and Texas were among the top destinations as well.



        NEW RESIDENTS, DEPARTING RESIDENTS
        For people leaving Illinois, Midwestern and Southern states
        are common destinations. Please note: These numbers are
        estimates, and for states with small migration numbers, such
        as the Dakotas, the margin of error can be large.

        Migration to and from Illinois between 2016 and 2017

          People moved to Illinois from…
                                                                                                                          EXHIBIT A
                                                            M
                                         M




                                                                   W




https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                    8/24
                                                                          M

                                                                                  I
12/16/2020             Case  3:15-cv-03747-JD
                          There’s                              Document
                                  a lot of talk about an ‘Illinois             518a closer
                                                                   exodus.’ We took   Filedlook12/17/20         Page
                                                                                                at the reality behind the19  of 42
                                                                                                                         chatter. - Chicago Tribune




                     M
                     M (2,2 )




                      W

                      M 2,2

                      In
                       O . (5 )

                       Io 6,7 )
                       N (1,2




                       ic
                        Ka (68



                        in




                         is ,79




                         d.
                         o.
                         hi ,2




                         h.
                          eb




                          w
                           N

                           S. 57




                           n
                           n.




                           .(
                            o 8

                            a
                            .D




                             (1 4)

                             (1
                             (1
                             . 12
                              D 6)




                              1 3)
                               (8 )
                               ( 6




                                6,

                                6,
                                0
                                .(
                                .




                                  ,8




                                   14

                                   99
                                    90




                                     37
                                     36




                                     7

                                      7)

                                      8)
                                       6)




                                        )
                                                          M
                                                           id
                 So
                  W ea )




                                                             w
                  N 18,




                    ut




                                                               es
                    es
                     or 8




                       h




                                                                 t(
                       t( t
                        (
                        th 23




                          (5




                                                                   81
                           37



                             6,




                                                                     ,8
                              ,5
                               s




                               89




                                                                        3
                                 43




                                                                        5)
                                  1)
                                    )




                                                  Illinois



          People moved from Illinois to…


                                                  Illinois
                                                             N 20,




                                                                                  M 28,
                     W ,81




                                                              or 0
                                         So 8,4




                                                                                   id 07
                      (7




                                          (1




                                                                               (1
                       es 0)




                                                                (
                                                                th 85
                                            ut 67




                                                                                     w 3
                         2




                                             1
                          t




                                                                                      es )
                                                                  ea )
                                               h )




                                                                                        t
                                                                    st
                                                                         W
                                                      M
                 Ka



                 O
         S.

                 N




                 M




                 Io




                                                               M




                                                                                    In
                 N
                   .D




                   hi
                   eb
             D




                                                                            is
                                                        ic
                    w




                                                                                      d.
                    in




                                                                 o.
                     n.
             .




                                                                              .
                                                         h.
                      o

                      a
                      .




                       n.
                       .




                       State                 Moved from             Moved to
                       Indiana                       16,998            29,526
                       Wisconsin                     12,274            26,963
                       Missouri                      16,147            22,767
                       Michigan                      10,793            13,913
                       Iowa                           8,837            12,997
                       Ohio                           6 736              9 676                                            EXHIBIT A
https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                    9/24
12/16/2020             Case  3:15-cv-03747-JD
                          There’s                              Document
                                  a lot of talk about an ‘Illinois             518a closer
                                                                   exodus.’ We took   Filedlook12/17/20         Page
                                                                                                at the reality behind the20  of 42
                                                                                                                         chatter. - Chicago Tribune
                       Ohio                           6,736              9,676
                       Minnesota                      5,286              7,297
                       Kansas                         1,212              2,840
                       Nebraska                       2,290              1,615
                       North Dakota                      576               302
                       South Dakota                      686               177

        Note: Numbers do not include people moving from foreign countries,
        Puerto Rico or other U.S. island territories.
        Source: U.S. Census Bureau American Community Survey estimates
        (Kyle Bentle / Chicago Tribune)




        Indiana was an especially strong magnet for black Illinoisans. The Tribune’s
        analysis of census data found black Illinois residents who moved out of state in
        recent years were twice as likely to end up in Indiana than white residents who left
        the state.

        Speros Batistatos, president and CEO of the South Shore Convention and Visitors
        Authority in Indiana, said people moving into northwest Indiana tend to fall into
        two buckets: young couples with children under 5 — who like to move into a new
        school district before their kids begin kindergarten — and empty nesters.

        “I just think that people are looking at value and the amount of money and time
        they can save and also the quality of life," Batistatos said. When you factor in
        property taxes, income taxes, cheaper gasoline and other fees, “All of a sudden,
        you’re talking real money.”

        Carla Thacker moved across the border from Chicago to northwest Indiana over
        Memorial Day weekend. Thacker, deputy director of guest services at the Museum
        of Science and Industry, said she and her partner, Liz Villalobos, were looking for a
        bigger place with a yard, room for a garden and off-street parking.




                                                                                                                          EXHIBIT A
https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                    10/24
12/16/2020             Case  3:15-cv-03747-JD
                          There’s                              Document
                                  a lot of talk about an ‘Illinois             518a closer
                                                                   exodus.’ We took   Filedlook12/17/20         Page
                                                                                                at the reality behind the21  of 42
                                                                                                                         chatter. - Chicago Tribune

                                                                      ADVERTISEMENT




                                                                                                                          EXHIBIT A
https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                    11/24
12/16/2020             Case  3:15-cv-03747-JD
                          There’s                              Document
                                  a lot of talk about an ‘Illinois             518a closer
                                                                   exodus.’ We took   Filedlook12/17/20         Page
                                                                                                at the reality behind the22  of 42
                                                                                                                         chatter. - Chicago Tribune

        Liz Villalobos, left, and Carla Thacker hang out on the back deck of their Munster, Indiana, home following work on
        Wednesday, Aug. 7, 2019. The couple previously lived in Chicago's Pilsen neighborhood. (Chris Sweda / Chicago
        Tribune)


        And with Villalobos’ family already in Munster, Indiana, the destination was
        basically a no-brainer.

                                                                      ADVERTISEMENT




        “It would have been great to be able to buy a home in Chicago, but that was just
        financially impossible,” said Thacker, 34. Their former coach house in Pilsen cost
        about $1,700 a month, she said, and while they are paying slightly more now, they
        are getting significantly more room and property for their money.

        Batistatos said that despite the state border, people moving into northwest Indiana
        are still part of Chicagoland: same television stations, same time zone, similar
        commuting times, same sports teams and access to cultural amenities.

        Census data on commuter flows indicates that roughly a fourth of all employed
        people who live in Lake County, Indiana, work in Illinois. So even though people
        like Thacker may be trading driver’s licenses and voting places, they often remain
        connected to Chicago.

        Incidentally, though Lake County is often portrayed as a beneficiary of Illinois’
        woes, the county has actually been losing population recently as well. The
        decreases are small, but Lake has been shrinking since 2010.



                                                                                                                          EXHIBIT A
https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                    12/24
12/16/2020             Case  3:15-cv-03747-JD
                          There’s                              Document
                                  a lot of talk about an ‘Illinois             518a closer
                                                                   exodus.’ We took   Filedlook12/17/20         Page
                                                                                                at the reality behind the23  of 42
                                                                                                                         chatter. - Chicago Tribune




        And although about twice as many people moved from Illinois to Indiana in 2017
        than the other way around, the percentage of Indiana residents who left for Illinois
        is about the same as the percentage of Illinois residents who moved to Indiana —
        0.25% and 0.23%, respectively.

        After only a few weeks in Indiana, Thacker said the move had been everything that
        she hoped. The couple already had a new network of friends and were enjoying the
        spaciousness of their three-bedroom, 2.5-bathroom ranch house, which has a two-
        car garage, a deck and a yard.

        Although Thacker’s commute to the museum has tripled compared with the trip
        from Pilsen, the trade-offs are worth it, she said. Plus, most of the time the traffic
        along her route from Indiana is moving, an upgrade from the gridlock she
        sometimes endured in Chicago.

        “It’s the best,” Thacker said of her new home. Toward the end of their time in the
        city, Thacker said she found herself thinking, as she searched for street parking:
        “This is the last straw. I can’t do it anymore.”




                                                                                                                          EXHIBIT A
https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                    13/24
12/16/2020             Case  3:15-cv-03747-JD
                          There’s                              Document
                                  a lot of talk about an ‘Illinois             518a closer
                                                                   exodus.’ We took   Filedlook12/17/20         Page
                                                                                                at the reality behind the24  of 42
                                                                                                                         chatter. - Chicago Tribune




        Carla Thacker, left, and Liz Villalobos in front of their home in Munster, Indiana, on Wednesday, Aug. 7, 2019. “It’s the
        best,” Thacker said. (Chris Sweda / Chicago Tribune)



        Black Chicago has been losing population.

        Like Illinois, Chicago has lost population in the past few years, shrinking by about
        20,200 residents since 2015.

        But the city’s black population has shrunk much more. Over the same time period,
        Chicago had a loss of about 35,600 black residents. Meanwhile, the number of
        white, Asian and Latino residents all grew.
                                                                                                                          EXHIBIT A
https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                    14/24
12/16/2020             Case  3:15-cv-03747-JD
                          There’s                              Document
                                  a lot of talk about an ‘Illinois             518a closer
                                                                   exodus.’ We took   Filedlook12/17/20         Page
                                                                                                at the reality behind the25  of 42
                                                                                                                         chatter. - Chicago Tribune


        This means that Chicago’s population losses are more intense in predominantly
        black parts of the city. Englewood and its surrounding neighborhoods have been
        particularly hard hit, with a loss of more than 56,400 residents combined since
        2010, census data shows.

        Although it’s not clear whether migration alone is driving this loss, it is a factor.
        The trend is often described as “reverse migration,” as black residents begin to
        return to Southern states decades after their ancestors flocked to northern
        destinations during the Great Migration.

        Born and raised in Chicago, growing up mostly in Woodlawn, Armani Martin said
        she and her peers began to feel a sense of hopelessness as they grew older. That
        feeling ultimately pushed her to start her adult life elsewhere.

        When preparing for college, Martin looked for options outside of Chicago. She said
        she chose Atlanta because there would be opportunities for young black women,
        and after starting at Clark Atlanta University she decided to stay.

        “Living here is living without stress,” said Martin, 25.

        Martin left school during her junior year to work in the news industry, then started
        a music video production company. She bought a house at 22 and recently moved
        to Los Angeles after seven years in Georgia.

        And yet, Martin says Chicago still feels like home and she would like to come back.

        “I don’t want to start a family anywhere else but Chicago,” she said, “but until
        things change, I don’t want to be one of those mothers crying on the news because
        my son was just murdered because the government of Illinois won’t get their stuff
        together.”

        Census estimates from 2013 to 2017 indicate that the Atlanta metro area was the
        second most popular urban destination among black residents who left Illinois.
        (Oddly, the Chicago metro area is at the top of the list, because the census
        considers some bits of Indiana and Wisconsin to be part of the Chicago region.)
                                                                                                                          EXHIBIT A
https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                    15/24
12/16/2020             Case  3:15-cv-03747-JD
                          There’s                              Document
                                  a lot of talk about an ‘Illinois             518a closer
                                                                   exodus.’ We took   Filedlook12/17/20         Page
                                                                                                at the reality behind the26  of 42
                                                                                                                         chatter. - Chicago Tribune




        Armani Martin plays with family dog Cannan in her father's home in the East Chatham neighborhood Saturday, Aug.
        31, 2019. (Camille Fine / Chicago Tribune)



        The next biggest draws for black residents were the St. Louis, Indianapolis and
        Houston metro areas.

        For white people who moved out of Illinois, the Chicago metro area came second
        after St. Louis, followed by Phoenix, Minneapolis and Denver.

        Some parts of Cook County have seen growth in their black population.
        According to census survey data from 2013 through 2017, the largest increases in
        Cook County were seen in south suburban Matteson and a five-block stretch of
                                                                                                                          EXHIBIT A
https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                    16/24
12/16/2020             Case  3:15-cv-03747-JD
                          There’s                              Document
                                  a lot of talk about an ‘Illinois             518a closer
                                                                   exodus.’ We took   Filedlook12/17/20         Page
                                                                                                at the reality behind the27  of 42
                                                                                                                         chatter. - Chicago Tribune

        Chicago in the Woodlawn neighborhood just west of the Metra tracks. In both
        areas, black residents made up at least 89% of the population.


        Chicago-area counties grow older and less white, new census data shows »

        Why do people move away? Lots of reasons.

        Illinois’ reputation as a “high tax state” tends to have a life of its own online. “So
        glad I got away from that awful state when I did,” one woman posted.

        One Illinois meme features the characters from the movie “Office Space” gathered
        in a field to batter a copy machine. The characters represent gas, property and
        income taxes, and the copier is Illinois residents.

        Homer Glen resident Bob Raudys even wrote a song titled “Goodbye Illinois.” It’s
        posted online.

        “Well, they’re taxing this and they’re taxing that, pretty soon there ain’t nothin’
        left," Raudys sings as he strums a guitar. “Pension fund is so well run, worst in the
        nation: well done! I’d really like to stay, but I just can’t pay and pay.”

        Raudys, who grew up in Chicago and now runs his own printing and marketing
        company, said he recorded the song last fall, right after receiving his property tax
        bill. He said he pays $9,300 per year and he’s bracing for more in the future.
        “There’s no relief!” he said.

        “I swear to God, it feels like I’m living in a socialist state," said Raudys, 59. He said
        he and his wife have been shopping for properties across the border in Indiana.
        “We’ve made up our minds. We’re going.”

        Are taxes the main reason people are leaving Illinois? Census data can’t answer
        that exact question, though it does provide some clues.




                                                                                                                          EXHIBIT A
https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                    17/24
12/16/2020             Case  3:15-cv-03747-JD
                          There’s                              Document
                                  a lot of talk about an ‘Illinois             518a closer
                                                                   exodus.’ We took   Filedlook12/17/20         Page
                                                                                                at the reality behind the28  of 42
                                                                                                                         chatter. - Chicago Tribune

                                                                      ADVERTISEMENT




        The Census Bureau conducts a survey every month that includes questions about
        why a person changed residences in the previous year. The survey offers a range of
        possible answers, from foreclosure/eviction to change of climate to “wanted better
        neighborhood/less crime.”

        Taxes is not on the list of possible answers, though experts said the “wanted
        cheaper housing” category might capture people concerned about high taxes.

        Since 2008, the most common reason for moving cited by people who left Illinois
        was a new job or job transfer, which accounted for nearly one in three moves. That
        was also the top reason given by people who moved out of any state in the nation.

        In second and third place both for Illinois and the U.S. were two grab-bag answers:
        “other family reason” and “other housing reason.”

        Christine Percheski, an associate professor of sociology at Northwestern University
        who studies changes in U.S. family life and has analyzed census reports, surveys
        and other demographic research, said some people certainly move because of taxes
        or crime rates.

        But the biggest reasons people usually give for moving, Percheski said, are jobs (or
        shorter commutes), schools and to be closer to family. People also seek out
        available housing that fits their needs, she said, whether that is more space for a
        growing family, a smaller place because children are grown, or a more affordable
        option.                                                                                                           EXHIBIT A
https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                    18/24
12/16/2020             Case  3:15-cv-03747-JD
                          There’s                              Document
                                  a lot of talk about an ‘Illinois             518a closer
                                                                   exodus.’ We took   Filedlook12/17/20         Page
                                                                                                at the reality behind the29  of 42
                                                                                                                         chatter. - Chicago Tribune



        “Population decline for a city as big as Chicago or a county as large as Cook County
        is probably not driven by small changes in taxes or crime rates,” Percheski said.

        Some demographers say people who move farther away from the Midwest often
        leave for different reasons than those who relocate nearby.

        “Most of the people are coming here for employment opportunities,” said Texas
        state demographer Lloyd Potter, who examined data on Texas residents who said
        they had been living in a different state a year earlier.

        He said people who moved in from other states tended to be more likely than other
        residents of Texas to be employed and to have higher levels of educational
        attainment and higher levels of income. Texas "seems to be attracting a higher
        skilled, higher-paying type” of job seeker, Potter said.




                                                                                                                          EXHIBIT A
https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                    19/24
12/16/2020             Case  3:15-cv-03747-JD
                          There’s                              Document
                                  a lot of talk about an ‘Illinois             518a closer
                                                                   exodus.’ We took   Filedlook12/17/20         Page
                                                                                                at the reality behind the30  of 42
                                                                                                                         chatter. - Chicago Tribune




        Bob Raudys, who wrote a song titled "Goodbye Illinois," performs at Montrose Beach in Chicago on Wednesday Aug.
        14, 2019. (Armando L. Sanchez / Chicago Tribune)


        Marisa Wilson grew up in the South Deering neighborhood on Chicago’s Far South
        Side, left to attend college at the University of Notre Dame, then returned to the
        city to start her career. But in 2014, with her two sons growing older, she decided it
        was time for a change.

        Wilson, her husband and their boys, ages 12 and 10, moved from Hyde Park to
        Indiana in 2014, just as their youngest son was preparing to enter kindergarten.

                                                                                                                          EXHIBIT A
https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                    20/24
12/16/2020             Case  3:15-cv-03747-JD
                          There’s                              Document
                                  a lot of talk about an ‘Illinois             518a closer
                                                                   exodus.’ We took   Filedlook12/17/20         Page
                                                                                                at the reality behind the31  of 42
                                                                                                                         chatter. - Chicago Tribune



        The move surprised even Wilson — “I never thought I’d end up living anywhere
        else” — but a confluence of factors made it the correct decision for her family.

        “In a way, I feel like it’s a familiar story,” Wilson said. “We started thinking about
        our family’s lifestyle and it just made a whole lot more sense to move out to the
        suburbs.”

        The deciding factor when considering where to move, Wilson said, was the schools.
        While living in the city, Wilson’s sons were attending different schools, each
        several miles away from their home.

        Now the boys attend school a few minutes away. Running errands is easier and
        faster, Wilson said. And the family has more space: a quad-level ranch with a
        backyard in Munster.

        “I tell people we spent $3,000 more but got three times the amount of space (a
        four-bedroom home vs. a three-bedroom condo),” said Wilson, 49, who works at
        the Indiana University Northwest campus in Gary.

        Wilson said that while the primary motivating factor for her move was the schools
        situation, “the state of Illinois finances” didn’t help matters.

        Her husband especially worried about the path the state was on, and Wilson said
        the state’s budget impasse and financial situation could be felt in the quality of
        public schools and funding for Chicago Public Schools.

        “That was definitely a factor,” Wilson said. “The overall cost of living is cheaper
        here. There’s a significant difference. … We just felt like it wasn’t going to get any
        better.”

        This story was featured in our Daywatch newsletter. Sign up here to start
        your day with our top stories.

        This story was featured in our smart speaker briefing. Here’s how to listen on
        your device.
                                                                                                                          EXHIBIT A
https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                    21/24
12/16/2020             Case  3:15-cv-03747-JD
                          There’s                              Document
                                  a lot of talk about an ‘Illinois             518a closer
                                                                   exodus.’ We took   Filedlook12/17/20         Page
                                                                                                at the reality behind the32  of 42
                                                                                                                         chatter. - Chicago Tribune


        creyes@chicagotribune.com

        poconnell@chicagotribune.com




                       Cecilia Reyes


                       Cecilia Reyes is a reporter who uses data to uncover systemic abuses and bolster investigations.
                       She's written about racial disparities in the pricing and waste of drinking water around
                       Chicago, and is interested in housing and criminal justice. Born and raised in Mexico City,
                       Reyes also worked as a fellow at ProPublica in New York.




                          Patrick M. O'Connell


                          Patrick M. O'Connell is a Chicago Tribune reporter who covers a wide array of topics. A
                          native of Des Plaines, he was a member of the team that earned honors for “The Water
                          Drain” series and he covered the Cubs' 2016 World Series run. When not doing laundry for
                          his family, he enjoys softball, hiking, trivia nights, craft beer and karaoke.




    6 Outrageous Credit Cards If You Have Good Credit
    NE R D WALLE T | SPONSORED




    If You Can Qualify for Any Credit Card, These Are the Top 6
    NE R D WALLE T | SPONSORED




    Shop Now: The Best Selling Bombas Pack Is Here!
    BOMBAS SOC K S | SPONSORED




     Getting this Treasure is impossible! Prove us wrong
                                                                                                                          EXHIBIT A
https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                    22/24
12/16/2020          Case    3:15-cv-03747-JD
                         There’s                              Document
                                 a lot of talk about an ‘Illinois             518a closer
                                                                  exodus.’ We took   Filedlook12/17/20         Page
                                                                                               at the reality behind the33  of 42
                                                                                                                        chatter. - Chicago Tribune

     Start saving for their college dreams with a 529 account
                                                                          HH
                                                                          T ER
                                                                             EOU.WAR
                                                                                  FUND
                                                                                     S | MA
                                                                                         SP ONSOR
                                                                                             529 PLAN
                                                                                                  E D | SP ONSOR E D

         C H I C AG O T R I BUNE

     Chance the Rapper and family decamp to suburban mansion while keeping Streeterville condo
         C H I C AG O T R I BUNE

     Englewood couple tortured to death a disabled man who paid them to help him, prosecutors say
                                                                           By WILLIAM
                                                                              BOB GOLDSBOROUGH
                                                                                      LEE


        SUN SENTINEL


    COVID-19 data whistleblower could face up to 5 years in
    prison if charged with cybercrime

    Discover the advantages of a 529 account
    T H E U. FUND MA 529 PLAN | SPONSORED




    Throw Away Your Old Mask. Upgrade To The Only Mask
    With Over 6,500 Five Star Reviews Now
    SPAC E MASK S | SPONSORED


         C H I C AG O T R I BUNE


     Kris Bryant to the Dodgers, Nationals or Red Sox? Kyle Schwarber to the Yankees? A look at potential Chicago
     Cubs trade partners.
         C H I C AG O T R I BUNE


     Aurora man charged with first-degree murder
                                                                           By BEACON-NEWS
                                                                              MARK GONZALES
                                                                                          STAFF




   You May Like                                                                                                            Sponsored Links by Taboola



   Michael Oher Tells A Whole Di erent Story About 'The Blind Side'
   Gameday News




   Remember Tiger Wood's Ex-wife? Try Not To Smile When You See Her Now
   SportPirate




   Challenge Your Brain With This Must-Play Strategy Game. No Install.
   Forge Of Empires

                                                                                                                         EXHIBIT A
https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                   23/24
12/16/2020             Case  3:15-cv-03747-JD
                          There’s                              Document
                                  a lot of talk about an ‘Illinois             518a closer
                                                                   exodus.’ We took   Filedlook12/17/20         Page
                                                                                                at the reality behind the34  of 42
                                                                                                                         chatter. - Chicago Tribune



   These Cars Are So Loaded It's Hard to Believe They're So Cheap
   Luxury SUVs | Search Ads




                                                                      ADVERTISEMENT




   CONNECT




   TRIBUNE PUBLISHING

   New York Daily News                                                                The Baltimore Sun

   Orlando Sentinel                                                                   Sun Sentinel of Fla.

   The Morning Call of Pa.                                                            Hartford Courant

   Daily Press of Va.                                                                 The Virginian-Pilot

   The Daily Meal                                                                     BestReviews



   COMPANY INFO

   Careers                                                                            About us

   Privacy Policy                                                                     Terms of Service

   Archives                                                                           Contact us

   Coupons                                                                            Local print ads

   Manage Web Notifications                                                           TAG disclosure

   FAQ                                                                                Chicago Tribune Store

   Media kit



                                                         Copyright © 2020, Chicago Tribune




                                                                                                                          EXHIBIT A
https://www.chicagotribune.com/news/ct-census-illinois-population-trend-leavers-met-20190925-55e2uha64rardg7pa5734u6twu-story.html                    24/24
Case 3:15-cv-03747-JD Document 518 Filed 12/17/20 Page 35 of 42




                      EXHIBIT B
                Case 1:14-cv-06867-VEC
                Case 3:15-cv-03747-JD Document
                                       Document518
                                                30-9Filed 12/17/20
                                                       Filed 03/18/16Page 361ofof42
                                                                       Page       7

       •. ,-J




                                     RETENTION AGREEMENT

                WHEREAS, the Attorney General has determined that claims should be made against

   certain persons and/or legal entities which are now or have previously been known as Merck & Co.,

   Inc. (refo:;rred to hereinafter as "Merck" or the "Company"), certain of Merck's officers, directors and

   control persons, (referred to collectively hereinafter as "Merckofficers") and other persons and legal

   entities which may be discovered in due course (all prospective defendants are referred to

   collectively hereinafter as the "defendants"), and which have done damages to the lawful citizens of

   the State of Mississippi and/or are not paying lawful amounts to which the State is entitled (the

   "Claims") on account of, inter alia, making misrepresentations to investors in Merck common stock

-. to defraud thestate of MIssissippi of monies owed; and

                WHEREAS, the Attorney General has determined that.the damages ineun-ed by the State of

   Mississippi total in excess of $40 million, including applicable penalties, legal interest, attorneys'

   fees, and costs;

                WHEREAS, the Attorney General has determined that the investigation, research, and

   litigation ofthe Claims will require the expenditure oflarge sums of money and require the work of

   numerous lawyers, paralegals, accountants, and secretaries who are familiar with the defendants and

   their tortious andlor otherwise wrongful actions andlor inactions, and related issues for an extended

   period oftime; and

                WHEREAS, the Attorney General has furthe;' determined that it is in the best il)ter~ts of the

   State and its citizens that the State retain attorneys experienced in the prosecution of professional

   malpractice, tax and tort claims to pursue the Claims; and,

                WHEREAS, the below listed Law Firm is experienced in securities litigation and has
                                                    Page 1 of4




                                                                                               EXHIBIT B
             Case 1:14-cv-06867-VEC
             Case 3:15-cv-03747-JD Document
                                    Document518
                                             30-9Filed 12/17/20
                                                    Filed 03/18/16Page 372ofof42
                                                                    Page       7




     consented to represent the State .0fMississippi, in association with the Attorney General, respecting

... ~--the-.clairns_andpursuant to. the.terms.and.conditions hereof.

             IT IS, ACCORDINGLY, AGREED as follows:

              1.     The Office of the Attorney General hereby retains Bernstein Litowitz Berger &

      Grossmann LLP ("Law Film"), and its principal members, Douglas McKeige and John P. Coffey, are

      hereby designated as Special Assistant Attorneys General to investigate, research and file the Claims

      in any appropriate Court or Courts or before any appropriate governmental agency.

              2.    The Attorney General does not relinquish his constitutiomil or statutory authority 01'

      responsibility through this Retention Agreement. The Attorney General has the sole authority to

      settle this litigation on behalf of the State of Mississippi and its' citizens. The Law Firm shall consult

      with the Attorney General and obtain his approval on all material matters pertinent to these Claims

      and any litigation arising therefrom, and the Attorney General shall cooperate with the Law Finn and

      use his best efforts to Secure the cooperation of other State agencies. Prior to initiating inquiries or

      demands to any persons or entities, the Attorney General and the Fiqn will agree upon entities to be

      contacted and/or claims to be pursued; the Firm will thereafter be entitled to its reasonable fees and

      expenses, as provided below, on any recovery from such agreed-upon entity 01' claims, discovered as

      a consequence of the Firm's inquiry/demand. The Attorney General is not required, however, to

      assign any members of his staff to pursue the Claims, but may from time to time afford staff and

      other support services as the Attorney General deems appropriate. The Attorney General shall

      designate a rriember(s) ofhis staff to monitor these Claims, and the Law Film shall keep the Attorney

      General and his designated staffmember(s) fully informed on all matters pertaining to the Claims.

              3.     The Attorney General and. the Law Firm both recognize that the claims present

                                                     Page 2of4




                                                                                                  EXHIBIT B
                   Case 1:14-cv-06867-VEC
                   Case 3:15-cv-03747-JD Document
                                          Document518
                                                   30-9Filed 12/17/20
                                                          Filed 03/18/16Page 383ofof42
                                                                          Page       7

,,~   ,



          numerous factual and legal obstacles, and that no assurance of suCcess on the Claims has or can be .

          made..

                   4,     The Attorney General shall maintain resporisibility for the public distribution of

          information concerning this matter, All press inquiries shall be referred to the Attorney General for

          comment and response,

                   5,   Notwithstanding the potential difficulties, the Law Firm has alil-eed to represent the

          State, and the Attorney General hereby agrees that the Law Firm will be compensated for its efforts

          at 'the lessor amount agreed up~; a~y ~fthe'joint lead plaintiif~;th~t- ordered by the Court, or that

          ag;'eed upon after the trial 'or settlement proceeds for the class, or the following basis:

                          A. Fee Agreements:

                          Exhibit A - Retention Agreement - Matter Settled Prior to Initiation of

                   LItigation

                           Exhibit B - Retention Agreement -Matter Resolved After Initiation of Litigation

                          B,      All ·reasonable and necessary costs of litigation including, but not

                   limited to, court costs, travel, witness fees, consultants, accounting, and expert fees

                   and expenses, as shall be approved by the Attorney General, shall initially be borne

                   entirely by the Law Firm, but shall be reimbursed from any gross recoveries from the'

                   pursuit of such claims on a case-by-case basis;

                           C,   The Law Firm shall receive no compensation or reimbursement other

                   than set out above, In the event that no recovery is realized, the Law Firm shall

                   receive no compensation or reimburSement.

                   6,   With the approval ofthe Attorney General, the Law Firm may assocIate other attorneys


                                                        Page 3 of4




                                                                                                        EXHIBIT B
                          Case 1:14-cv-06867-VEC
                          Case 3:15-cv-03747-JD Document
                                                 Document518
                                                          30-9Filed 12/17/20
                                                                 Filed 03/18/16Page 394ofof42
                                                                                 Page       7

~'.     ....   ,



                   at its own expense and at no cost to the State of Mississippi. Notwithstanding such association of .

        .. -othel'attorney.s,this.Retention AgreemenUsnon-assignable and nonctransferable, nor are the Law

                   Firm=s commitments delegable without the express, written approval· of the Attorney General.

                       . DATEDthis       IZil::..dayof z%rMntd..f&-2005.                     .
                                                                       ATTORNEY GENERAL OF
                                                                       THE STATE OF MISSISSIPPI
      -----._.._---_ ... - - ---, .. .....'. --......._--_ ..__......
                                                      -



                                                                By:




                                                                       BERNSTEIN LITOWITZ BERGER &
                                                                        GROSSMANN LLP



                                                                By:




                                                              Page 4 of4




                                                                                                        EXHIBIT B
             Case 1:14-cv-06867-VEC
             Case 3:15-cv-03747-JD Document
                                    Document518
                                             30-9Filed 12/17/20
                                                    Filed 03/18/16Page 405ofof42
                                                                    Page       7


"




                                              Attachment A
                                          (Retention Agreement)
                             (Matter Settled Prior to Initiation of Litigation) *


     The following shall be the structured contingent fee schedule:


     For Sums Up to $25,000,000,00:

             15%; then in additioJ1L._~___ ~.,.". _. ', ..... ' ........__ '.



             13%; then in addition;

     For those sums between $75,000,000,00 to $200,000,000,00:

             7%; then in addition;

     For those S\lJllS between $200,000,000,00 to $500,000,000.00:

             4%; then in addition;

     For all those sums greater than $500,000,000.00:

             2%; then in addition;

     For all those sums greater than $1,000,000,000,00:

             1%




    . * Due diligence and good faith must be exercised to settle this matter prior to filing a complaint, or
     before any significant discovery initiated.




                                                                                              EXHIBIT B
       Case 1:14-cv-06867-VEC
       Case 3:15-cv-03747-JD Document
                              Document518
                                       30-9Filed 12/17/20
                                              Filed 03/18/16Page 416ofof42
                                                              Page       7




                                        Attachment B
                                    (RetentionAgreement)--_________.__ .
                        (MatteI' Resolved After Initiation of Litigation)

The following shall be the structured contingent fee schedule:

For Sums Up to $25,000,000.00:

       After filing complaint before discovery completed:              17%
       After filing complaint after discovery complete awaiting trial: 20%
       After commencement oftrial:                             25%

       then in addition;

FQr those sums between $25,000,000.00 and $75,000,000.00:

       After filing complaint before discovery completed:              15%
       After filing complaint after discovery complete awaiting trial: 18%
       After commencement oftrlal: .. ····-·--··--·-·-----21%

       then in addition;

For those sums between $75,000,000.00 to $200,000,000.00:

        After filing complaint before discovery completed:                10%
      . After filing complaint after discovery complete awaiting tri!!l: .14%·
        After collllilencement of trial:                        18%

       then in addition;

For those sums between $200,000,000.00 to $500,000,000.00:

        After filing complaint before discovery completed:               6%
        Aftei' filing complaint after discovery complete awaiting trial: 8%
        After commencement of trial:                             10%

        then in addition;

For all those sums greater than $500,000,000.00:

        After filing complaint before discovery completed:              3%
        After filing complaint after discovery complete awaiting trial: 4%
        After COllllilencement of trial:                        5% .




                                                                                 EXHIBIT B
        Case 1:14-cv-06867-VEC
        Case 3:15-cv-03747-JD Document
                               Document518
                                        30-9Filed 12/17/20
                                               Filed 03/18/16Page 427ofof42
                                                               Page       7




        then in addition;

Fol' all those sumsgr.eater JhalL$l,O.OO,onO,OOQ.OO: .. _ ..... .

        After filing complaint before discovery cOlllpleted:            2%
        After filing complaint after discovery complete awaiting trial: 3%
        After commencement of trial:                            4%




                                                                             EXHIBIT B
